“Exhibit 2”
6/5/2019                                                       Calling Rates



            Voice                                                                                         Sign in



    You're not signed in to your account. To see calling rates for your work or school, sign in to your account.




                                           Google Voice calling rates

                                  united states

                        * Rates may change at any time.



    Country/region                                                                             Rate Per Minute (USD)



    U

    United States                                                                                                  $0.00




                                            Currency            Billing country
                                            USD                 U.S. & others
                                                          Back to Top

https://voice.google.com/rates                                                                                             1/1
